DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 18 has been cancelled.
					Allowable Subject Matter
Claim(s) 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent/Publication Nos. 20210143807, 20130278917, 20120311372, 20080075222 and 20080062809, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 13 and 19; in brief and saliently: a first delay locked loop (DLL) circuit configured to delay the access command by a first duration of time based on a timing difference between a reference clock signal and a data reference signal and based on a total delay associated with transmitting the reference clock signal through a first delay locked loop (DLL) clock tree, a data (DQ) driver, a data (DQ) pin, an input buffer, and a routing and buffering circuit. Moreover, A method, comprising: receiving, at a phase detector, a reference clock signal and a data reference signal; determining a phase difference between a transition of the reference clock signal and the data reference signal; transmitting a control signal from the phase detector to a delay line based on the phase difference; delaying, using the delay line, an access command in response to the control signal; and delaying a clock reference signal using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827